 Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 1 of 12 Page ID
                                   #:3903




Summary Judgment Ex. 44a
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 2 of 12 Page ID
                                             #:3904 Agreement (“Agreement”)
                    Document Preparation and Service
             This Agreement is entered into on the date shown below between             Docuprep Center
             (Hereinafter referred to as “Company”) and the Client shown below (Hereinafter referred to as “Client”).

             Company provides document preparation services to assist consumers who are applying for federal
             student loan programs using Department of Education (“DOE”) forms. Company is a private company,
             not affiliated with any government agency, and for a fee Company will assist in assembly and completion
             of student loan consolidation or other application documents for student loan debt assistance programs
             offered by the DOE, for delivery to Client for Clients review and submission to DOE. Company is not a
             lender, a debt consolidation company, or a law firm and does not provide legal advice.

             Company and Client do hereby understand, covenant and agree to the following:

             1. Provide Complete and Truthful Information. Company will provide Client with an overview
             session limited to their federal student loan debts and the available documents, and Client expressly
             represents and warrants that Client will provide Company with information that is complete, accurate and
             truthful.

             2. Performance of Services. Upon receipt of all information from Client, Company shall promptly
             analyze Client’s situation, review the information provided by the Client, and complete the application
             forms required for the DOE program(s) that have been selected by the Client. Company shall prepare for
             filing an application to initiate a federal student loan consolidation through the DOE on behalf of Client,
             or alternatively and at the Client’s option, identify and apply for other DOE-sponsored programs suitable
             for Client. All completed applications shall be delivered by Company to Client for Client’s approval,
             signature and direct submission to DOE.

             By initialing here, Client requests Company to complete & submit executed application to DOE.

             Initials

             3. Fees that Client Pays. The payment for Company’s services relating to the student loan assistance
             applications, their preparation, delivery to Client and ongoing support are described in the attached Fee
             Schedule (Exhibit A). Client should review the attached Fee Schedule carefully, which sets forth one or
             more fees that the Client will be charged depending on the services that are performed. All fees are
             earned, due and payable as described in the attached Fee Schedule. Payments may be collected on a
             periodic payment option as indicated in the attached Draft Schedule (Exhibit B). The funds shall be
             debited from Client’s bank account or charged on Client’s credit card. Client shall be responsible for any
             third party support or service fees, such as bank processing or third party account fees. At Client’s
             option, an independent dedicated account provider may be used to debit/charge fees, holding them
             securely under Client’s ownership and control until fees become due. Client may select such optional
             provider and is responsible for all costs associated with such.

             4. Process. Once Client provides Company with all requested information and paperwork, Company
             will begin preparing applications. Once Client submits application package to DOE, it may take DOE or
             its servicers up to ninety (90) days or longer to respond. Client understands that Company may use a third
             party support servicer to assist in processing duties pursuant to this Agreement and Company may share
             Client’s information to accomplish its services. Client understands that unless notification is received in

                                                                                                 Initials
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 3 of 12 Page ID
                                             #:3905
             writing that Client shall continue making payments on all existing student loans. Failure to do so will
             adversely affect the credit standing and can incur additional late fees and interest as well as collection
             efforts.


            5. Indemnification. Client hereby agrees to defend and indemnify Company and any supporting servicer
            from and against any claims and liability of any nature whatsoever arising out of or in connection with
            Client’s failure to timely provide requested information to Company, Client’s lack of authority or ability
            to complete terms of this Agreement, and all other claims arising out of this Agreement or relating to
            Client’s loans and other financial obligations. This Agreement constitutes the entire agreement between
            the parties. Company makes no warranty, express or implied, as to the fitness of any recommendation it
            may make to Client arising out of this Agreement. Except for cause, Client unconditionally waives any
            right of action against Company and support servicer, its officers, directors, employees, agents, brokers
            and assignees, at law, equity or any other cause of action for any reason, directly, indirectly or
            proximately believed to arise out of this Agreement, for any damages of any nature whatsoever that Client
            may incur by reason of Client following any recommendation of Company or Client’s failure to follow
            any recommendation of Company, whether any singular, concurrent or series of recommendations are
            acted upon or not acted upon in whole or in part by Client. This section shall survive any termination of
            this Agreement.

            6. Entire Agreement. By virtue of Client’s signature below, Client acknowledges that he/she has read,
            understands and agrees to every term, covenant and condition of this Agreement without change or
            modification and that he/she has received a true and complete copy hereof, effective on the date below.
            This agreement is the only agreement between the parties and there is no other collateral agreement (oral
            or written) between the parties in any manner relating to the subject matter of this agreement. If any
            portion of this agreement is held to be invalid or unenforceable, the remaining provisions will remain in
            effect. The parties mutually understand and agree that a facsimile copy signature or an electronic
            signature on this agreement shall be deemed an original for all lawfully enforceable purposes.

            7. Cancellation Policy. The Company’s cancellation policy is designed to exceed state law requirements
            (for the Client’s protection) and be easy to understand: Company provides to Client the unrestricted right
            to cancel and terminate this Agreement and receive a return of all monies deposited at any time prior to
            the completion and approval of the consolidation process. In addition, if you are unhappy or dissatisfied
            at any time prior to receiving the documents and/or services described herein, a consolidation or other
            result from the DOE that Company has assisted you with, then simply send a letter, email or facsimile to
            the Company requesting a refund and cancelling your program. Client shall not be entitled to a refund
            unless subject to above guarantee or if Client requests such cancellation within their state statutory
            cancellation right. If at any time you have questions, please do not hesitate to call or write to us directly.


            8. Limitations on Damages. Liability under this Agreement and/or relating directly or indirectly to
            Client’s participation in any government loan or relief program, under any theory of liability regarding
            any claim by the Client is limited to the amount of fees paid by Client and received by Company. The
            parties agree to be contractually bound to such limitation on any damages, and agree not to demand or
            attempt to recover any amount in excess of such. This section shall survive any termination.




                                                                                                   Initials
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 4 of 12 Page ID
                                             #:3906

            9. IMPORTANT – Mandatory Binding Arbitration To Resolve All Disputes And Class Action
            Waiver. Please Read This Section Carefully and Do Not Sign This Agreement Unless You Understand
            and Agree With This Section: This Agreement is governed by a Binding Mandatory Arbitration
            Requirement. You are encouraged to consult with independent legal counsel so that you understand your
            rights relating to this requirement. This Section limits your legal rights and ability to go to court. Please
            consult with legal counsel to be sure you understand this Section prior to signing.

            In the event of any controversy, claim or dispute between the parties (the Company, the Client, and
            any support entities or persons contemplated herein) arising out of or relating to this agreement or
            the breach, termination, enforcement, interpretation, unconsionability or validity thereof, including
            any determination of the scope or applicability of this agreement to arbitrate, shall be determined
            and resolved exclusively by arbitration in the county which the consumer resides, or the closest
            metropolitan county, in accordance with the Laws of the State of California for agreements to be
            made in and to be performed in California.          The parties agree that the arbitration shall be
            administered by the American Arbitration Association ("AAA") pursuant to its rules and
            procedures and an arbitrator shall be selected by the AAA. The arbitrator shall be neutral and
            independent and shall comply with the AAA code of ethics. The award rendered by the arbitrator
            shall be final and shall not be subject to vacation or modification. Judgment on the award made by
            the arbitrator may be entered in any court having jurisdiction over the parties. If either party fails
            to comply with the arbitrator's award, the injured party may petition the circuit court for
            enforcement. The parties agree that either party may bring claims against the other only in his/her
            or its individual capacity and not as a plaintiff or class member in any purported class or
            representative proceeding. Further, the parties agree that the arbitrator may not consolidate
            proceedings of more than one person's claims, and may not otherwise preside over any form of
            representative or class proceeding. The parties shall share the cost (not attorney’s fees) of
            arbitration equally. In the event a party fails to proceed with arbitration, unsuccessfully challenges
            the arbitrator's award, or fails to comply with the arbitrator's award, the other party is entitled to
            costs of suit, including a reasonable attorney's fee for having to compel arbitration or defend or
            enforce the award. Binding Arbitration means that both parties give up the right to a trial by a
            jury. It also means that both parties give up the right to appeal from the arbitrator’s ruling except
            for a narrow range of issues that can or may be appealed. It also means that discovery may be
            severely limited by the arbitrator. This section and the arbitration requirement shall survive any
            termination.

                                                                                               Initials


            10. Information Authorization. Client hereby authorizes Company to verify past and present
            employment earnings records, bank accounts, stock holdings, and any other asset balances that are needed
            to process my application request(s). Client further authorizes Company to order a consumer credit report
            and verify other credit information, including past and present mortgage and landlord references.
            Importantly, Company does not provide any form of credit repair, credit score enhancement, unsecured or
            secured debt relief, or legal or tax advice, so any information obtained by Company can’t be used for
            those purposes.




                                                                                                  Initials
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 5 of 12 Page ID
                                             #:3907


             11. Electronic and Voice Communication Consent. Client consents to do business electronically with
             Company. Client understands that electronic transactions, not limited to emails, are inherently unsecure
             and that both Client and Company will take all reasonable steps to maintain the Privacy of the
             information shared between the parties. Client consents to receive information and documents relating to
             this Agreement and Company services via electronic mail, text message, facsimile, voicemail, and any
             other common electronic means. Client understands that all costs associated with the receipt, review and
             use of such electronic communications shall be those of Client, such as maintaining access to the Internet
             or paying for text messages. Client consents to receive updates and documents relating to this Agreement
             and the services and programs offered by Company via prerecorded voice messages, text/SMS messages,
             and/or through the use of an automated dialing system. Client may contact Company at any time to opt-
             out of receiving updates, new programs or offers through prerecorded or autodialed messages.


             BY SIGNING BELOW (ELECTRONICALLY OR PHYSICALLY), I HEREBY ACKNOWLEDGE
             THAT I HAVE NOT BEEN ADVISED BY COMPANY, ANY OF ITS AGENTS, AND/OR
             AFFILIATES TO FOREGO A STUDENT LOAN PAYMENT IN EXCHANGE FOR THE GOOD
             FAITH PAYMENT AND FEDERAL STUDENT LOAN CONSOLIDATION PROGRAM.
             DURING THIS PROCESS, CLIENT IS RESPONSIBLE FOR MAKING HIS OR HER
             PAYMENTS, AND FAILURE TO DO SO COULD DISQUALIFY THE CLIENT FROM
             OBTAINING THE SERVICE THAT WAS AGREED UPON. I FURTHER ACKNOWLEDGE
             THAT NO GUARANTEES CONCERNING THE SUCCESS OF THE LOAN CONSOLIDATION
             HAVE BEEN PROVIDED TO CLIENT BY COMPANY, AND/OR ANY OF ITS AGENTS, AND/OR
             AFFILIATES AND A POSITIVE OUTCOME IS NOT GUARANTEED. I UNDERSTAND AND
             CONSENT TO THE ARBITRATION CLAUSE AND LIMITATION OF LIABILITY CONTAINED
             HEREIN, AND HAVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT IN ITS
             TOTALITY AND ASK ANY QUESTIONS OF COMPANY.



             Executed On this Date:

             Client Signature:

             Client Name:                Jordan Sowinski                             DOB:                1992
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 6 of 12 Page ID
                                  Exhibit “A” to#:3908
                                                 Service Agreement

                                                  Fee and Service Schedule
            The purpose of this fee and service schedule is to ensure that Client is aware and consents to the fees
            that Company will charge for its services in assisting Client in preparing documents for one or more
            of the below programs. While such programs may be available for free directly by various government
            agencies, our services are fee-based and focused on application and document preperation. If other
            programs are identified by Client or Company to be suitable for Client, then additional fees may
            apply and will be presented to Client in writing for approval. Fees are charged consistent with
            terms of Client Agreement. Fees herein are only Company fees and do not include any third party fees
            such as bank or dedicated account processing fees.

             Client requests Company to perform, in good faith, the following services (the “Services”): (a) conduct a
             financial review of the Client’s current situation; b) analyze and review potential Student Loan
             Consolidation options that may be available to Client from the DOE; (c) discuss potential options with the
             Client; and (d) prepare and deliver to Client selected applications.


            Company’s services (“Services”) will be limited to the following:

            1.      Assisting Client in locating options and document preparation limited to government
            consolidation, education and/or refinance or similar programs designed for Client’s specific debt(s);

            2.     Locating, obtaining and preparing the application(s) and supporting documents to apply for the
            programs and services described above;

            3.      Additional consultation as needed with Client to gather and obtain information and documents
            from client needed to prepare the above documents, and answer Client questions; and

            4.    Follow-up on application, provide updates to Client, as reasonable, relating to documents that the
            Company will complete and provide for Client approval, signature and submission.

            5.      For certain loans, it may be determined that Client is in default of their obligations (“Default
            Accounts”). Company will assist with Default Accounts limited to reviewing the Client’s present status
            and existing loan obligations, and upon review consult with Client to locate a specific payment plan
            known as a “rehabilitation plan.” Generally, if the Client is likely to qualify for such based on Client’s
            financials and ability to pay, the Company will present such (with Client’s approval) to the government
            creditors. Company will assist Client in qualifying for a rehabilitation program, and upon such
            acceptance Client will receive a term repayment program. Upon meeting lender-imposed repayment terms
            (usually for 6-12 months), Client may qualify to submit a consolidation application consistent with the
            above. Company shall then assist per above.

            6.      Some Clients may require other assistance with their loans that shall be deemed by the Company
            and Client to be in the Client’s best interest. Those services shall be charged on a fee-for-service basis
            consistent with a written pricing schedule to be provided to the Client for Client’s signature prior to any
            work commencing. Those services shall be limited to providing support with the DOE relating to other
            student loan assistance programs that may be available for the Client. Other than the amounts charged for
            these supplemental or alternative services, all of the terms of this Agreement shall continue to apply.
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 7 of 12 Page ID
                                             #:3909
            Fees for the Above Services and Length of Agreement: In connection with this Agreement the above
            services shall be provided to the Client at a rate of $799 for document preparation and delivery to Client
            for a consolidation consistent with the above; and $799 for services limited to default accounts and
            rehabilitation programs as described above. In the event that Client requires and utilizes Company's
            rehabilitation services, the Company will offer it's consolidation services to Client at a discounted
            rate of $300. Fees shall be due in full and payable to Company once services and consolidation have
            been completed and approved, or in the event of a rehabilitation program fees are due in full once
            Client makes first payment to servicer(s). This Agreement shall automatically expire upon 120 days
            after the date the Agreement begins (except for surviving clauses and fees that continue to be
            due to company), unless Client expressly requests that Company continue. For example,
            following a rehabilitation program, Client may want the Company to continue program
            consolidation application services. Once earned through the above provision of services, all
            fees are non-refundable. All fees shall be debited from Client’s bank account or charged on Client’s
            credit card pursuant to the attached authorization. Client shall be responsible for any third party
            support or service fees, such as bank processing or third party account fees. At Client’s option,
            an independent dedicated account provider may be used to debit/charge fees, holding them securely
            under Client’s ownership until fees become due. Client may select such optional provider and is
            responsible for all costs associated with such. A sample dedicated account provider is attached
            to this Agreement for Client’s review. Client consents to Company receiving payment for all
            fees that are due under this Agreement from Client’s dedicated account.




            Client Signature: _____________________________________________ Date: ___________________
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 8 of 12 Page ID
                                             #:3910
                                           Exhibit “B” to Service Agreement
                                                    Draft Schedule


                              1st Draft Date                     10/17/2015

                              1st Draft Amount                    $699.00




                              2nd Draft Date

                              2nd Draft Amount



                              3rd Draft Date

                              3rd Draft Amount




             Client Signature                                               Date
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
           Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 9 of 12 Page ID
                                             #:3911
                         WHAT DOES ____________________________
                                                  Docuprep Center           (“Company”) DO WITH YOUR
              FACTS
                         PERSONAL INFORMATION?
                         Financial companies choose how they share your personal information. Federal law gives
                         consumers the right to limit some but not all sharing. Federal law also requires us to tell you
              Why?
                         how we collect, share, and protect your personal information. Please read this notice carefully to
                         understand what we do.
                           The types of personal information we collect and share depend on the product or service you
                           have with us. This information can include:
                                 Social Security number and income
              What?              Account balances and account numbers
                                 Transaction or loss history and employment information
                       When you are no longer our customer, we continue to share your information as described in
                           this notice.
                           All financial companies need to share customers’ personal information to run their everyday
                           business. In the section below, we list the reasons financial companies can share their
              How?
                           customers’ personal information; the reasons __________________________________
                                                                                       Docuprep Center              chooses
                           to share; and whether you can limit this sharing.
                                                                                                         Can you limit
              Reasons we can share your personal information
                                                                                 Do we share?             this sharing?
              For our everyday business purposes – such as to
              process your transactions, maintain your account(s),
              respond to court orders and legal investigations, or report             Yes                       No
              to credit bureaus
              For our marketing purposes – to offer our products and
               services to you                                                        Yes                       No
              For joint marketing with other financial companies                       No                We don’t share
              For our affiliates’ everyday business purposes –
              information about your transactions and experiences                     Yes                       No
              For our affiliates everyday business purposes –
              information about your creditworthiness                                  No                We don’t share
              For non-affiliates to market to you                                      Yes                     Yes

              Questions?        Call (877) 231-7606
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
          Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 10 of 12 Page ID
                                             #:3912

              Who we are

              Who is providing
              this notice?                  Docuprep Center
                                   ________________________________

              What we do

              How do we            To protect your personal information from unauthorized access and use, we use
              protect my           security measures that comply with federal law. These measures include computer
              personal             safeguards and secured files and buildings.
              information?
                                   We also maintain physical, electronic and procedural safeguards such as computer
                                   virus protection software, firewalls, and a 128 bit Secure Socket Layer. Only
                                   authorized employees have access.
              How do we            We collect your personal information, for example, when you
              collect my                Give us your income information
              personal                  Provide employment information
              information?              Provide account information
                                        Give us your contact information
                                   We also collect your personal information from other companies.

              Why can’t I limit    Federal law gives you the right to limit only
              all sharing?              Sharing for affiliates’ everyday business purposes-information about your
                                            creditworthiness
                                        Affiliates from using your information to market to you
                                        Sharing for non-affiliates to market to you.
                                   State laws and individual companies may give you additional rights to limit sharing.
              Definitions
              Affiliates        Financial and nonfinancial companies related by common ownership or control.
                                     ____________________________
                                                 Docuprep Center           does not share with our affiliates
              Non-affiliates    Financial and nonfinancial companies not related by common ownership or control.
                                     ___________________________
                                                 Docuprep Center            does not share with non-affiliates so they
                                         can market to you.
              Joint Marketing A formal agreement between nonaffiliated financial companies that together market
                                financial products or services to you.
                                     ___________________________
                                                 Docuprep Center           doesn’t jointly market.
              Other Important Information

              For California and Vermont Residents: We will not share information we collect about you with
              nonaffiliated third parties, except as permitted by California or Vermont law, respectively, such as to
              process your transactions or to maintain your account.




                                                                                                                Rev. 09.13
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
          Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 11 of 12 Page ID
                                             #:3913

                                                   Limited Power of Attorney
            To: Any and all of my Student Loan Creditors:

            I, hereby duly authorize, empower and appoint __________________________________,
                                                                            Docuprep Center       its representatives and
            third party account servicing companies that are working on my applications permission to perform any acts
            necessary or convenient, including but not limited to, the following on my behalf:

            1. To communicate with any and/or all of my Federal Student Loan providers and Servicers.

            2. To communicate with banks, creditors, financial institutions, licensed collection agencies, and all other related
            entities and individuals relating to my Federal Student Loans, including but not limited to the balance of my
            account, payment history verification of the account and any and all necessary communications, correspondence,
            and negotiations regarding my account(s). I assert that all of the information that I have provided and will provide
            ____________________________
                     Docuprep Center            is true and accurate.

            3. I hereby authorize third party communication from banks, creditors, financial institutions, licensed collection
            agencies, and all other related entities and individuals relating to my Federal Student Loans to communicate directly
            with _____________________________
                            Docuprep Center             concerning my account or the collection activities associated with it, in
            accordance with Section 805(b) of the Fair Debt Collection Practices Act. I further request that all of my lenders
            direct all further telephone calls to: __________________ and correspondence
            to:___________________________,
                        Docuprep Center              3 Whatney, Suite 100 Irvine, CA 92618. Any and all communications
            directed to me will be referred to _________________________________.
                                                           Docuprep Center

            I understand that ____________________________is
                                      Docuprep Center               not a law firm, is not licensed to practice law or provide legal
            advice and that I will not request or accept, any legal advice from ____________________________relating
                                                                                          Docuprep Center                     to my
            personal financial situation. I expressly agree to waive, forgo, indemnify and defend any claim against the
            ____________________________
                      Docuprep Center            relating to the practice of law. I understand that any creditor or collection
            activity, demands, or lawsuits are unrelated to my enrollment in the ____________________________
                                                                                            Docuprep Center            program.

            I agree that electronic or facsimile copy signature shall be deemed original and is an authorization by me for all
            lawfully enforceable purposes.

            This Limited Power of Attorney shall remain in force until or unless modified or rescinded in writing, or upon
            resolution of the current matter.

            Executed On this (Date):________________________



            Applicant Signature: ___________________________ Applicant SSN: ________                              _______



            Applicant Name: ______________________________
                                  Jordan Sowinski          Applicant DOB: _______                         1992
                                                                                                          _____________
DocuSign Envelope ID: 80841A74-3F31-4613-AC90-91364ABE9EED
          Case 8:20-cv-00043-SB-ADS Document 192-22 Filed 05/14/21 Page 12 of 12 Page ID
                                             #:3914


                                         National Student Loan Data System Access


            As part of the federal student loan assistance application process, it will be necessary for
            ____________________________
                     Docuprep Center         and its designated servicer who is assisting on my applications
            (hereinafter “Company”) to access your student loan information within the National Student Loan Data
            System located online at http://www.nslds.ed.gov.

            The National Student Loan Data System contains a complete list of your federal education loans, along
            with current estimated balances and servicer details — information that is required to complete your
            application(s).

            By enrolling in the Company assistance program, you are agreeing to allow Company and its authorized
            agents to access your profile and all the data contained within that profile.


            Please note that all information that Company obtains from the National Student Loan Data System will
            be used expressly for the purposes of confirming your eligibility for the Company consolidation
            assistance program and assisting you in the consolidation of your federal education loans.

            Acknowledgment
            I, _____________________________,
                      Jordan Sowinski              hereby acknowledge that I have read, understood, and agree to the
            above statements regarding access to my National Student Loan Data System profile. I understand that
            any information received or accessed will be used solely for the purposes of verifying my eligibility for
            lender assistance programs and completing my applications. Upon completion of Company services, I
            understand that I should log back in to NSLDS and change my User Name and Password so that at all
            times I maintain control over my account.


            By signing this acknowledgment, I agree to allow Company and its designated Servicer to access the
            National Student Loan Data System and my personal profile as explained above.




             Client Signature: _____________________________________________ Date: ___________________
